Title: General Orders, 15 November 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Monday Novr 15th [1779]
          Parole Hampshire  C. Signs Japan. Jago.
        
        The regimental Pay-Masters will bring in the Abstracts and Pay-Rolls for September and October to the Deputy Pay-Master General for examination: The nine months men in the Massachusett’s line to have their pay made up in the October rolls, which is to commence from the time of their joining at Springfield.
       